Judgment, Supreme Court, New York County (Anita Florio, J.), entered on November 13, 1989, upon a jury verdict in favor of plaintiff King Lemon in the sum of $510,375.75, unanimously affirmed, with costs.
Reviewing the jury’s verdict in the light most favorable to the prevailing party, we conclude that the jury’s findings of negligence on the part of the defendant-landlord are sufficiently supported by the evidence, and that the award of damages does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; see, Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003). There was sufficient evidence that the plaintiff sustained injury to his head and neck when a portion of the bathroom ceiling collapsed while he was shaving.
*289The jury was in the best position to resolve the conflicting medical testimony as to the extent of his injuries, and we find no basis to interfere with their conclusions (Furia v Mellucci, 163 AD2d 88). Contrary to defendant’s claim, no reasonable view of the evidence justifies a comparative negligence charge arising from plaintiffs failure to repair the ceiling or to shave elsewhere in the apartment.
We have considered defendant’s other claims and find them to be without merit. Concur—Sullivan, J. P., Wallach, Asch and Smith, JJ.